  Case 3:19-cv-01307-SCC-BJM Document 42 Filed 06/11/21 Page 1 of 2




                           THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO

 KEVIN OMAR MATÍAS-ROSELLÓ,                               CIVIL NO.: 3:19-cv-01307 (ADC)
 INDIVIDUALLY AND ON BEHALF OF ALL
 OTHERS SIMILARLY SITUATED

            Plaintiffs                                    FAIR LABOR STANDARDS ACT

                  v.

 EPOCH LLC; FOT INVESTMENTS LLC D/B/A                     JURY TRIAL DEMANDED
 DOMINO’S PIZZA; CLUTCH CONSULTING,
 LLC

            Defendants


                           MOTION FOR TEN DAY EXTENSION TO
                         OPPOSE MOTION FOR SUMMARY JUDGMENT

TO THE HONORABLE COURT:

       COME NOW, Plaintiff KEVIN OMAR MATIAS-ROSELLO, through the undersigned

attorneys, and very respectfully states and pray as follows:

       1.       Defendants filed a motion for summary judgment on May 20, 2021. See docket 37.

       2.       Plaintiff is completing up its opposition to defendants’ Motion, but has had other

professional commitments over the last two weeks and still needs to finalize the opposition with

his client. The undersigned expects to complete this during the court of next week, and will finalize

the opposition shortly thereafter (in all, ten days from now).

       3.       In light of the above, plaintiff respectfully requests a final extension of ten days, to

expire on June 21, 2021, to present its opposition. Plaintiff further submits this extension will not

prejudice defendants.

       WHEREFORE, plaintiff respectfully requests he be given ten more days, until June 21,

2021, to file his opposition to defendants’ motion for summary judgment.
  Case 3:19-cv-01307-SCC-BJM Document 42 Filed 06/11/21 Page 2 of 2




        I HEREBY CERTIFY that on this same date a copy of the foregoing was electronically filed

with the Clerk of the Court using the CM/ECF system, which will send a notification of such filing

to the attorneys of record.

        In San Juan Puerto Rico, this 11th of June, 2021.

                                              Respectfully submitted,

                                              COLÓN RAMÍREZ LLC
                                              PO Box 361920
                                              San Juan, PR 00936-1920
                                              Tel: (888)760-1077
                                              Fax: (305) 507-1920

                                              s/Francisco E. Colón-Ramírez
                                              Francisco E. Colón-Ramírez
                                              BAR NO.: 210510
                                              E-mail: fecolon@colonramirez.com

                                              &

                                              KEITH ALTMAN
                                              (admitted pro hac vice)
                                              Excolo Law, PLLC
                                              26700 Lahser Road, Suite 401
                                              Southfield, MI 48033
                                              (516)456-5885
                                              kaltman@excololaw.com




                                                  -2-
